[michaelcellucciexecutive001.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE
EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (this
“Agreement”), dated as of September 10/1/202028_____, 2020 (the “Effective
Date”), is entered into by and between, Warehouse Goods LLC, a Delaware limited
liability company d/b/a Greenlane (the “Company”), and Michael Cellucci (the
“Employee”). (Company and Employee are sometimes individually referred to herein
as a “Party” and collectively as the “Parties”). WHEREAS, the Company desires to
hire the Employee as President of Sales and Marketing North America, and the
Employee is willing to accept employment by the Company, on the terms and
subject to the conditions set forth in this Agreement. NOW, THEREFORE, in
consideration of the foregoing recitals, which are made a part hereof, the
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows: 1. Employment Term. Unless terminated earlier
in accordance with Section 4 hereof, Employee’s employment with the Company
pursuant to this Agreement shall be for an initial term of three (3) years
commencing on the Effective Date and ending on the third anniversary of the
Effective Date (the “Initial Term”). Thereafter, this Agreement shall be
automatically renewed for successive one-year terms commencing on each
subsequent anniversary of the Effective Date (each such successive year being a
“Renewal Term,” and, together with the Initial Term, or such lesser period in
the event of termination of Employee’s employment prior to the expiration of the
Initial Term or a Renewal Term by a Party pursuant to the provisions of this
Agreement, the “Employment Term”), unless either Party gives written notice to
the other Party not less than ninety (90) days prior to the end of then current
Employment Term of such Party’s election not to renew this Agreement (“Notice of
Non-Renewal”). 2. Position and Duties; Exclusive Employment; Principal Location;
No Conflicts. (a) Position and Duties. During the Employment Term, the Employee
shall serve as President Sales and Marketing North America for the Company,
reporting directly to the Company’s Chief Executive Officer (the “CEO”), and
shall have such duties, authority, and responsibility consistent with being an
executive officer of the Company responsible for sale and marketing on an entire
continent as shall be assigned and determined from time to time by the CEO,
including reasonable additional duties and responsibilities for the Company and
its current and any future parent, subsidiaries and affiliates, including but
not limited to Greenlane Holdings, Inc. (“Greenlane”) and Greenlane Holdings,
LLC (formerly known as Jacoby Holdings, LLC), (the Company and its current and
any future parent, subsidiaries and affiliates are collectively referred to
herein as the “Company Group”) without additional compensation or benefits other
than as set forth in this Agreement. (b) Exclusive Employment. Except for
Permitted Outside Activities (as defined in Section Error! Reference source not
found.), Employee agrees to devote all of Employee’s full business time and
attention exclusively to the performance of Employee’s duties hereunder and in
furtherance of the business of the Company Group. Employee shall (i) perform
Employee’s duties and responsibilities hereunder honestly, in good faith, to the
best of Employee’s abilities in a diligent manner, and in accordance with the
Company Group’s written policies provided to the Employee reasonably in advance
and applicable law, (ii) use Employee’s best efforts to promote the success of
the Company Group, (iii) not do anything, or permit anything to be done at
Employee’s direction,



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive002.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE that is
intended to be inconsistent with Employee’s duties to the Company Group or
opposed to the best interests of the Company Group or which is a conflict of
interest, and (iv) not be or become an officer, director, manager, employee,
advisor, or consultant of any business other than that of the Company Group,
unless the Employee receives advance written approval from the CEO and all other
approvals required under the policies of the Company Group. Except for Permitted
Outside Activities, Employee shall not, during the Employment Term, be involved
directly or indirectly, in any manner, as a partner, officer, director,
stockholder, member, manager, consultant, advisor, investor, creditor or
employee for any company engaged in a substantially similar business to the
Company Group; however, Employee may use Employee’s personal funds to invest in
a publicly traded company that engages in a similar business, but shall not own
more than two (2%) percent of the stock thereof. Notwithstanding the foregoing,
Employee may engage in civic and not-for-profit activities, as long as such
activities do not interfere with Employee’s performance of Employee’s duties to
the Company Group or the commitments made by Employee in this Section 2(b). (c)
Principal Location; Travel. During the Employment Term, the Employee shall
perform the duties and responsibilities required by this Agreement at the
Company Group’s offices located in Boca Raton, Florida or such other location
within 40 miles of Boca Raton as determined within the sole discretion of the
CEO, and will be required to travel to other locations, including
internationally, as may be necessary to fulfill the Employee’s duties and
responsibilities hereunder. (d) No Conflict. Employee represents and warrants to
the Company that Employee has the capacity to enter into this Agreement, and
that the execution, delivery and performance of this Agreement by Employee will
not violate any agreement, undertaking or covenant to which Employee is party or
is otherwise bound, including any obligations with respect to non- competition,
non-solicitation, or proprietary or confidential information of any other person
or entity. (e) Permitted Outside Activities Defined. For purposes of this
Agreement the term “Permitted Outside Activities” means work in a limited
capacity for, or any interest in, the following entities: Fairfax Group LLC,
Early Game, Inc. (d/b/a Phyto Family), Phytoterps LLC (d/b/a Phytoterps),
Quality Importers Trading Company, LLC or One Hundred & 5 LLC, but only to the
extent such work or interest do not present a conflict of interest or otherwise
violate the terms of this Agreement or the Company’s written policies. 3.
Compensation; Benefits. (a) Base Salary. During the Employment Term, the Company
shall pay to Employee an annualized base salary of two hundred and thirty
thousand dollars ($230,000) (the “Base Salary”), which shall be payable in
regular installments in accordance with the Company’s customary payroll
practices and procedures, but in no event less frequently than monthly, and
prorated for any partial year worked. The Base Salary is subject to review
annually throughout the Employment Term by the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of Greenlane Holdings, Inc.
(the “Board”) and may be subject to increase in the Board’s discretion. (b)
Incentive Compensation. (i) Annual Bonus. (A) Amount. For each complete fiscal
year during the Employment Term, Employee shall be eligible to receive an annual
performance-based bonus (the “Annual 2



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive003.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE Bonus”)
based upon achieved Company performance metrics for the given fiscal year and/or
Employee achievement of identified individual performance goals, all as
determined by the Compensation Committee within the first quarter of such
applicable fiscal year during the Employment Term. (B) Timing of Payment. The
Annual Bonus shall be paid in the immediately following fiscal year to the
fiscal year to which the Annual Bonus relates at the same time bonuses are paid
to other executives of the Company, but in no event later than three months
following the end of the fiscal year to which the Annual Bonus relates. (C) Form
of Payment. In the Compensation Committee's complete and sole discretion, an
Annual Bonus may be (I) paid in cash, (II) by the issuance of Awards under the
Greenlane Holdings, Inc. 2019 Equity Incentive Plan (or any successor plan
thereto) (the “Plan”), or (III) any combination of (I) and (II). (D) Conditions
to Payment. To be eligible to receive such Annual Bonus, Employee must (I)
remain continuously employed with and by the Company (or any member of the
Company Group) through the last day of the fiscal year to which the Annual Bonus
relates, and (II) be in good standing with the Company (and all members of the
Company in the same controlled group) (i.e., not under any type of performance
improvement plan, disciplinary suspension, final warning, or the like) as of the
last day of the fiscal year to which the Annual Bonus relates. Unless otherwise
provided in this Agreement, if Employee incurs a termination of employment prior
to the last day of the fiscal year to which the Annual Bonus relates, Employee
shall not be entitled to any Annual Bonus for such fiscal year (ii) Annual
Equity Award. (A) Amount of Annual Equity Award. Employee shall be eligible to
receive long term equity incentive compensation awards under the Plan for each
fiscal year during the Employment Term (an “Annual Equity Award”). With input
from the Company, the Annual Equity Award will be determined under the equity
grant policies established by the Compensation Committee and shall be subject to
the underlying terms and conditions of the Plan. Notwithstanding the foregoing,
any Award Agreement (as defined in Section 11(f) of the Plan) shall provide that
in the event of a Change in Control (as defined in Section 11(h) of the Plan),
one hundred percent (100%) of any Annual Equity Award granted to the Employee
shall fully vest and, if applicable, become fully exercisable immediately before
the Closing. (B) Grant. Each Annual Equity Award is intended to be granted and
coincide with the anniversary date of the Effective Date of this Agreement, but
such grant cannot become effective until formal action is taken with respect to
such grant by the Compensation Committee. As such, the Company will take
commercially reasonable efforts to coordinate with the Compensation Committee to
take grant action for each Annual Equity Award as soon as administratively
practicable following each respective anniversary date of the Effective Date of
this Agreement. (iii) Clawback Provisions. Notwithstanding anything to the
contrary contained herein and without limiting any other rights and remedies of
the Company or Greenlane (including as may be required by law), if Employee has
engaged in fraud or other willful misconduct that contributes materially to any
financial restatements or material loss to the Company or Greenlane (or any
member of the Company Group) , the Company (with respect to the Annual Bonuses)
or 3



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive004.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE
Greenlane (with respect to the Annual Equity Awards) shall recover, for the
3-year period preceding the date on which the Company or Greenlane (or any
member of the Company Group), as the case may be, is required to prepare the
account restatements, the amount by which any incentive compensation paid to
Employee exceeded the lower amount that would have been payable to Employee
after giving effect to the restated financial results or the material loss, in
one or more of the following methods: (A) Require repayment by Employee of any
Annual Bonus (net of any taxes paid by Employee on such payments) previously
paid to Employee, (B) Cancel any earned but unpaid Annual Bonus or unissued
Annual Equity Award, (C) Rescind the exercise and/or vesting of any Annual
Equity Award and the delivery of shares of Greenlane’s common stock upon such
exercise or vesting, (D) Cause all outstanding unvested and unexercised equity
rights under the Plan, that are currently held by Employee, to be terminated and
become null and void, or (E) Adjust the future compensation of Employee in order
to recover the amount. In addition, the Employee’s Annual Bonus and Annual
Equity Award shall be subject to any other clawback or recoupment policy of the
Company, Greenlane or the Plan, as the case may be, as may be in effect from
time to time or any clawback or recoupment as may be required by applicable law.
(c) Welfare Benefit Plans. During the Employment Term, the Employee shall be
eligible for participation in the welfare benefit plans, practices, policies and
programs (including, if applicable, medical, dental, disability, employee life,
group life and accidental death insurance plans and programs) that are
maintained by, contributed to or participated in by the Company, subject in each
instance to the underlying terms and conditions (including plan eligibility
provisions) of such plans, practices, policies and programs. (d) Expenses.
Subject to Section 24 below, during the Employment Term, the Employee shall be
entitled to reimbursement of all documented reasonable business expenses
incurred by the Employee in accordance with the written policies, practices and
procedures of the Company applicable to employees of the Company, as in effect
from time to time and provided to Employee reasonably in advance. (e) Relocation
Reimbursement. If Employee’s principal office location during the Employment
Term is changed by the Board to a location more than seventy-five (75) miles
away from the Company’s headquarters in Boca Raton, Florida, then the Company
shall reimburse Employee for the expenses incurred by Employee in relocating
Employee’s primary residence up to a maximum of $10,0000, which shall be
reimbursed to Employee promptly, but in any event within thirty (30) days after
Employee submits documentation to the Company of such relocation expenses
incurred by Employee (the “Relocation Reimbursement”). Employee acknowledges
that such relocation reimbursement amounts are required to be included in
taxable income and reported as wages in the year in which the reimbursement is
received. If Employee terminates Employee’s employment with the Company and this
Agreement for any reason prior to the two-year anniversary of the date on which
Employee receives payment of the Relocation Reimbursement, then Employee 4



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive005.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE agrees
to repay the Company the Relocation Reimbursement (net of original taxes
withheld) and hereby authorizes the Company to deduct such repayment from the
Accrued Obligations (as defined in Section 5(a)(i)), to the extent permissible
under applicable law. (f) Fringe Benefits. During the Employment Term, the
Employee shall be eligible to receive such fringe benefits and perquisites as
are provided by the Company, in its sole discretion, to its executive employees
from time to time, in accordance with the policies, practices and procedures of
the Company. (g) Paid Time Off. During the Employment Term, Employee shall be
entitled to paid time off as needed, in accordance with the plans, policies,
programs and practices of the Company applicable to its executives, and, in each
case, subject to the prior consent of the CEO or the CEO’s designee. (h)
Withholding Taxes. All forms of compensation paid or payable to the Employee
from the Company or the Company Group, whether under this Agreement or
otherwise, are subject to reduction to reflect applicable withholding and
payroll taxes pursuant to any applicable law or regulation. 4. Termination. This
Agreement and the Employment Term may be terminated in accordance with any of
the following provisions. (a) Expiration of Employment Term. This Agreement and
Employee’s employment with the Company will terminate upon expiration of the
Employment Term following Notice of Non-Renewal provided by either Party to the
other Party in accordance with Section 1 hereof. Any Notice of Non-Renewal given
by the Company to the Employee shall not constitute a termination of this
Agreement by the Company with Cause or without Cause. Any Notice of Non- Renewal
given by the Employee to the Company shall constitute a resignation by the
Employee. (b) Termination By the Company Without Cause. The Company may
terminate this Agreement and Employee’s employment with the Company at any time
without Cause (as defined in Section 4(d)) by providing written notice of
termination to Employee. (c) Resignation By Employee For Any Reason. Employee
may terminate this Agreement and the Employment Term for any reason, by
providing written notice to the Company at least ninety (90) days prior to the
effective date of termination (the “Notice Period”). During the Notice Period,
Employee shall continue to perform the duties of Employee’s position and the
Company shall continue to compensate Employee as set forth herein.
Notwithstanding the foregoing, if Employee provides the Company with notice of
termination pursuant to this Section 4(c), the Company will have the option of
requiring Employee to immediately vacate the Company’s premises and cease
performing Employee’s duties hereunder. If the Company so elects this option,
then the Company will be obligated to provide the compensation and benefits
hereunder to Employee for the duration of the Notice Period. (d) Termination By
the Company For Cause. The Company may immediately terminate this Agreement and
the Employment Term for Cause, which shall be effective upon delivery by the
Company of written notice to Employee of such termination, subject to any cure
period as required herein. For purposes of this Agreement, “Cause” shall mean,
with respect to the Employee, one or more of the following: (i) the conviction
of the Employee of the commission of a felony or other crime involving moral
turpitude (including pleading guilty or no contest to such crime), whether 5



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive006.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE or not
such felony or other crime was committed in connection with the business of the
Company Group; (ii) the commission of any act or omission involving gross
negligence, willful misconduct, moral turpitude, misappropriation, embezzlement,
dishonesty, or fraud in connection with the performance of the Employee’s duties
and responsibilities hereunder; (iii) reporting to work under the influence of
alcohol or illegal drugs, the use of illegal drugs at the workplace, or other
conduct causing the Company Group public disgrace or disrepute or significant
economic harm, whether in conjunction with the performance of Employee’s duties
on behalf of the Company Group or otherwise; (iv) the commission of any act or
omission which is significantly injurious to the Company Group, monetarily, as
determined in the reasonable discretion of the Board; (v) willful failure or
refusal to perform material duties and responsibilities as reasonably directed
by the CEO or Board; (vi) any act or omission deliberately aiding or abetting a
competitor of the Company Group to the disadvantage or detriment of the Company
Group; (vii) breach of any applicable fiduciary duty to the Company Group; or
(viii) any other material breach of this Agreement. The Company shall not have
the right to terminate for Cause under subsections (iii), (v) or (viii) of this
Section 4(d) unless and until the Company provides Employee written notice
containing detailed reasons for the Cause termination and at least ten 10 days
to cure any act or omission constituting Cause pursuant to such subsections
prior to the effective termination date, provided however that the act or
omission is, in fact, curable. In no event shall the Employee have more than one
cure opportunity with respect to the recurrence of the same or similar actions
or inactions constituting Cause. (e) Termination as a Result of Death or
Disability of Employee. This Agreement and the Employment Term shall terminate
automatically upon the date of the Employee’s death without notice by or to
either Party. This Agreement and the Employment Term shall be terminated upon
thirty (30) days’ written notice by the Company to the Employee that the Company
has made a good faith determination that the Employee has a Disability. For
purposes of this Agreement, “Disability” means the incapacity or inability of
the Employee, whether due to accident, sickness or otherwise, as confirmed in
writing by a medical doctor acceptable to the Company and Employee, to perform
the essential functions of the Employee’s position under this Agreement, with or
without reasonable accommodation, for an aggregate of ninety (90) days during
any twelve (12) month period of the Employment Term. Upon written request by the
Company, the Employee shall, as soon as practicable, provide the Company with
medical documentation and other information sufficient to enable the Company to
determine whether the Employee has a Disability. 5. Obligations of the Company
Upon Termination. (a) Termination By the Company Without Cause. If the Employee
incurs a “separation from service” from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation Section
1.409A-1(h)) (a “Separation from Service”) during the Employment Term by reason
of a termination of the Employee’s employment by the Company without Cause
pursuant to Section 4(b) hereof: (i) The Company shall pay Employee within
thirty (30) days after the effective date of termination or by such earlier date
if required by applicable law, (A) the aggregate amount of Employee’s earned but
unpaid Base Salary then in effect, (B) incurred but unreimbursed documented
reasonable reimbursable business expenses through the date of such termination,
and (C) any other amounts due under applicable law, in each case earned and
owing through the date of termination (the “Accrued Obligations”). (ii) In
addition to the Accrued Obligations, the Company shall pay to Employee the
amount of any Annual Bonus earned, but not yet paid, with respect to the fiscal
year 6



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive007.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE prior
to the fiscal year in which the date of termination of the Employment Term
occurs (the “Earned Annual Bonus”), which such payment shall be made to Employee
in accordance with Section 3(b) hereof. (iii) In addition to the Accrued
Obligations, subject to (A) Section 5(c) below, (B) the Employee timely signing,
delivering, and not revoking (if applicable) the Release (as defined in this
Section 5(a)(iii)), and (C) the Employee’s compliance with the Employee’s post-
termination obligations in Sections 6, 7, 8, 9, 10, and 11 hereof following the
termination of the Employment Term, the Company shall pay to the Employee
severance equal to three (3) months of the Base Salary in effect on the date of
termination plus two (2) weeks of the Base Salary for each full year of service
for the Company completed by Employee as of the date of termination (the
“Severance”), which shall be payable in equal installments in accordance with
the Company’s regular payroll practices and subject to all customary withholding
and deductions. Notwithstanding the foregoing, it shall be a condition to the
Employee’s right to receive the Severance that the Employee execute and deliver
to the Company an effective general release of claims in a form prescribed by
the Company, which form shall include, among customary terms and conditions, the
survival of Employee’s post-termination obligations in Sections 6, 7, 8, 9, 10,
and 11 of this Agreement following termination of the Employment Term (the
“Release”), within twenty- one (21) days (or, to the extent required by law,
forty-five (45) days) following the date of termination of the Employment Term,
and that the Employee not revoke such Release during any applicable revocation
period (the combined review period and revocation period hereinafter referred to
as the “Consideration Period”). Subject to Section 5(c) below, upon timely
execution, delivery and non- revocation of the Release by Employee, the
installment payments of the Severance shall begin on the first normal payroll
date that is after the later of (I) the date on which the Employee delivered to
the Company the Release signed by the Employee, or (II) the end of any
applicable revocation period (unless a longer period is required by law).
Notwithstanding the foregoing, if the earliest payment date determined under the
preceding sentence is in one taxable year of the Employee and the latest
possible payment date is in a second taxable year of the Employee, the first
installment payment of Severance shall be made on the first normal payroll date
that immediately follows the last date of the Consideration Period. (b)
Termination By the Employee For Any Reason; Termination By the Company For
Cause; Termination Due to Death or Disability of Employee. If the Employee
terminates the Employee’s employment and this Agreement for any reason, the
Company terminates the Employee’s employment and this Agreement for Cause, or
the Employee’s employment and this Agreement terminates due to expiration of the
Employment Term or due to the Employee’s death or Disability, then the Company’s
obligation to compensate the Employee shall in all respects cease as of the date
of termination, except that the Company shall pay to the Employee (or the
Employee’s estate in the event of death) (i) the Accrued Obligations within
thirty (30) days after the effective date of termination (or by such earlier
date if required by applicable law), and (ii) the Earned Annual Bonus, if any,
in accordance with Section 3(b) hereof. (c) Six-Month Delay. To the maximum
extent permitted under Section 409A of the Code, the Severance payable under
Section 5(a)(iii) is intended to comply with the “separation pay exception”
under Treas. Reg. §1.409A-1(b)(9)(iii). To the extent the overall Severance
payable under Section 5(a)(iii) does not qualify for the “severance pay
exception,” then notwithstanding anything to the contrary in this Agreement, no
compensation or benefits, including without limitation any Severance payable
under Section 5(a)(iii) hereof, shall be paid to the Employee during the six
(6)-month period following the Employee’s termination of employment with the
Company if the 7



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive008.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE Company
determines that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under paragraph (a)(2)(B)(i) of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A of
the Code”). If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such six
(6) month period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without resulting in a prohibited distribution,
including as a result of the Employee’s death), the Company shall pay the
Employee a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Employee during such delay period (without
interest). (d) Exclusive Benefits. Notwithstanding anything to the contrary set
forth herein, except as expressly provided in this Section 5, the Employee shall
not be entitled to any additional payments or benefits upon or in connection
with the Employee’s termination of employment with the Company. 6.
Non-Disclosure of Confidential Information. (a) Confidential Information. (i)
Employee acknowledges that in the course of Employee’s continuing employment
with the Company, the Employee will use, have access to, and develop
Confidential Information (as defined herein) of the Company Group. For purposes
of this Agreement, “Confidential Information” shall mean and include all
non-public information, whether written or oral, tangible or intangible (in any
form or format), of a private, secret, proprietary or confidential nature, of or
concerning the Company Group or the business or operations of the Company Group,
including without limitation: any trade secrets or other confidential or
proprietary information which is not publicly known or generally known in the
industry; the identity, background, and preferences of any current, former, or
prospective clients, suppliers, vendors, referral sources, and business
affiliates; pricing and financial information; current and prospective client,
supplier, or vendor lists and leads; proposals with prospective clients,
suppliers, vendors, or business affiliates; contracts with clients, suppliers,
vendors or business affiliates; marketing plans; brand standards guidelines;
proprietary computer software and systems; marketing materials and information;
information regarding corporate opportunities; operating and business plans and
strategies; research and development; policies and manuals; personnel
information of employees that is private and confidential; any information
related to the compensation of employees, consultants, agents or representatives
of the Company Group; sales and financial reports and forecasts; any information
concerning any product, technology or procedure employed by the Company Group
but not generally known to its current or prospective clients, suppliers,
vendors or competitors, or under development by or being tested by the Company
Group; any inventions, innovations or improvements covered by Section 9 hereof;
and information concerning planned or pending acquisitions or divestitures.
Notwithstanding the foregoing, the term Confidential Information shall not
include information which (A) becomes available to Employee from a source other
than the Company Group or from third parties with whom the Company Group is not
bound by a duty of confidentiality, or (B) becomes generally available or known
in the industry other than as a result of its disclosure by Employee. (A) (ii)
Employee agrees to use Employee’s best efforts to maintain the confidentiality
of the Confidential Information, including adopting and implementing all
reasonable procedures prescribed by the Company Group to prevent unauthorized
use of Confidential Information or disclosure of Confidential Information to any
unauthorized person. 8



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive009.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE (iii)
Employee agrees that all Confidential Information shall be the Company Group’s
sole property during and after the Employment Term. Employee agrees that
Employee will not remove any hard copies of Confidential Information from the
Company Group’s premises, will not download, upload, or otherwise transfer
copies of Confidential Information to any external storage media, cloud storage,
personal email address of Employee or email address that is not owned by the
Company Group (except as necessary in the performance of Employee’s duties for
the Company Group and for the Company Group’s sole benefit), and will not print
hard copies of any Confidential Information that Employee accesses
electronically from a remote location (except as necessary in the performance of
Employee’s duties for the Company Group and for the Company Group’s sole
benefit). (iv) Other than as contemplated in Section 6(a)(v) below, in the event
that Employee becomes legally obligated to disclose any Confidential Information
to anyone other than to the Company Group, Employee will provide the Company
with prompt written notice thereof so that the Company may seek a protective
order or other appropriate remedy and Employee will cooperate with and assist
the Company in securing such protective order or other remedy. In the event that
such protective order is not obtained, or that the Company waives compliance
with the provisions of this Section 6(a)(iv) to permit a particular disclosure,
Employee will furnish only that portion of the Confidential Information which
Employee is legally required to disclose. (v) Nothing in this Agreement or any
other agreement with the Company containing confidentiality provisions shall be
construed to prohibit Employee from: filing a charge with, participating in any
investigation or proceeding conducted by, or cooperating with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local government agency charged with
enforcement of any law, rule or regulation (“Government Agencies”); reporting
possible violations of any law, rule or regulation to any Government Agencies;
making other disclosures that are protected under whistleblower provisions of
any law, rule or regulation; or receiving an award for information provided to
any Government Agencies. Employee acknowledges that an individual shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (A) is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Employee further acknowledges that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual: (1) files any
document containing the trade secret under seal; and (2) does not disclose the
trade secret, except pursuant to court order. (b) Restrictions On Use And
Disclosure Of Confidential Information. At all times during and after the
Employment Term, regardless of the reason for termination, Employee agrees: (i)
not to use, permit use of, discuss, disclose, transfer, or disseminate in any
manner any Confidential Information, except as necessary in the performance of
Employee’s duties for the Company Group and for the Company Group’s sole
benefit; (ii) not to make, or cause to be made, copies (in any form or format)
of the Confidential Information, except as necessary in the performance of
Employee’s duties for the Company Group and for the Company Group’s sole
benefit; and (iii) to promptly and fully advise the Company of all facts known
to Employee concerning any actual or threatened unauthorized use of the
Confidential Information or disclosure of the Confidential Information to any 9



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive010.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE
unauthorized person about which Employee becomes aware. The restrictions
contained in this Section 6(b) also apply to Confidential Information developed
by Employee during the Employment Term, which are related to the Company Group
or to the Company Group’s successors or assigns, as such information is
developed for the benefit of and ownership of the Company Group and all rights
and privileges to such information or derivative works, including but not
limited to trademarks, patents and copyrights remain with the Company Group. (c)
Third Party Information. Employee acknowledges that during the Employment Term,
Employee may receive or have access to, confidential or proprietary information
belonging to third parties (“Third Party Information”). During the Employment
Term and thereafter, Employee agrees: (i) to hold the Third Party Information in
the strictest confidence, take all reasonable precautions to prevent the
inadvertent disclosure of the Third Party Information to any unauthorized
person, and follow all of the Company’s policies regarding protecting the Third
Party Information; (ii) not to use, permit use of, discuss, disclose, transfer,
or disseminate in any manner any Third Party Information, except as necessary in
the performance of Employee’s duties for the Company Group; (iii) not to make,
or cause to be made, copies (in any form or format) of the Third Party
Information, except as necessary in the performance of Employee’s duties for the
Company Group; and (iv) to promptly and fully advise the Company of all facts
known to the Employee concerning any actual or threatened unauthorized use of
the Third Party Information or disclosure of the Third Party Information to any
unauthorized person about which Employee becomes aware. (d) Return of
Confidential Information and Property. Upon termination of the Employment Term,
notwithstanding the reason or cause of termination, and at any other time upon
written request by the Company, Employee shall promptly return to the Company
all originals, copies, or duplicates, in any form or format (whether paper,
electronic or other storage media), of the Confidential Information and the
Third Party Information, as well as any and all other documents, computer discs,
computer data, equipment, and property of the Company Group (including, but not
limited to, cell phones, credit cards, and laptop computers if they have been
provided to Employee), relating in any way to the business of the Company Group
or in any way obtained by Employee during the course of the Employment Term.
Employee further agrees that after termination of the Employment Term, Employee
shall not retain any copies, notes, or abstracts in any form or format (whether
paper, electronic or other storage media) of the Confidential Information, the
Third Party Information, or other documents or property belonging to the Company
Group. 7. Non-Competition; Non-Solicitation. (a) Non-Competition. Employee
acknowledges the highly competitive nature of Company Group’s business and, in
consideration of the Employment Term, access to the Confidential Information,
and the payment of the Base Salary and certain benefits by Company to Employee
pursuant to the terms hereof (which Employee acknowledges is sufficient to
justify the restrictions contained herein), Employee agrees that during the
Employment Term and for a period of twenty- four (24) months from the date of
termination of the Employment Term for any reason other than by Employee for
Good Cause (and whether upon notice of the Company or the Employee) (the
“Restricted Period”), Employee will not engage, directly or indirectly, as a
principal, officer, agent, employee, director, member, partner, stockholder
(other than as the passive holder of less than 2% of the outstanding stock of a
publicly-traded corporation), independent contractor, or through the investment
of capital, lending of money or property, rendering of consulting services or
advice, or in any other capacity, whether with or without compensation or other
remunerations, in the Restricted Business (as hereinafter defined) anywhere
within the Restricted Area (as hereinafter defined), except on behalf of the
Company Group or with the prior written consent of the Board. For purposes of
this 10



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive011.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE
Agreement, the “Restricted Area” means each country, state, province, county, or
city in which Company Group (i) conducts business as of the date of termination
of the Employment Term or (ii) conducted business within the one-year period
prior to the date of termination of the Employment Term. For purposes of this
Agreement, “Restricted Business” shall mean the business of selling vaporization
products and accessories, consumption devices and accessories, hemp-derived
cannabidiol, and ancillary products for licensed cannabis producers ((e.g.
child-resistant packaging) and any other business that is competitive with the
products or services provided by the Company Group and which account for a
material portion of the business of the Company Group. Notwithstanding the
foregoing, neither Early Game, Inc. (d/b/a Phyto Family) nor Phytoterps LLC
(d/b/a Phytoterps) shall be considered a Restricted Business in connection with
those entities’ sales of terpenes, cannabinoids, two-way humidification, and
chromatography. (b) Non-Solicitation of Clients, Suppliers, Vendors, and
Referral Sources. Employee agrees that during the Restricted Period (as defined
in Section 7(a)), the Employee shall not, for Employee’s own benefit or on
behalf of any other person or entity (other than the Company Group), directly or
indirectly through another person or entity: (i) contact, solicit, or
communicate with any existing client, supplier, vendor, or referral source of
the Company Group for the primary purpose of encouraging, causing, or inducing
the client, supplier, vendor, or referral source to cease or reduce doing
business with the Company Group; (ii) contact, solicit, or communicate with any
existing or prospective client of the Company Group for the purpose of providing
the client with products or services competitive with those products or services
provided by the Company Group and which account for a material portion of the
business of the Company Group; or (iii) aid or assist any other person,
business, or entity to do any of the aforesaid prohibited acts. The restriction
created by this Section 7(b) is limited to a client, supplier, vendor, or
referral source with which the Company Group conducted business with in the
prior 12-month period. (c) Non-Solicitation of Employees, Consultants, and
Independent Contractors. Employee agrees that during the Restricted Period (as
defined in Section 7(a) the Employee shall not, directly or indirectly (in any
capacity, on Employee’s own behalf or on behalf of any other person or entity):
(i) solicit, request, induce or encourage any employees, consultants or
independent contractors of the Company Group to terminate their employment, to
cease to be engaged by the Company Group, and/or to terminate or reduce their
business relationship with the Company Group; or (ii) hire, employ, or offer to
hire or employ (other than for the Company Group) any employee, consultant, or
independent contractor who is employed or engaged by the Company Group, or any
person or entity who was employed by the Company Group or engaged by the Company
Group as a consultant or independent contractor at any time during the one (1)
year period preceding the date of termination of the Employment Term. (d)
Exceptions. Notwithstanding the foregoing, (i) public announcements or
advertisements in print media of general circulation or in other media reaching
the general public, describing Employee’s new office location, telephone number,
e-mail address or other general information, shall not be deemed to be a
solicitation in violation of either Section 7(b) or Section 7(c); and (ii) the
foregoing restrictions Section 7(b) or Section 7(c) do not and shall not
prohibit Employee from directly or indirectly hiring any individual who responds
to announcements or advertisements in print media of general circulation or in
other media reaching the general public and is not directed specifically at
employees of the Company Group or any individual recruited by a recruitment firm
that did not specifically target employees of the Employee Group. 11



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive012.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE (e)
Reasonableness of Restrictive Covenants. Employee agrees and acknowledges that
to assure the Company that the Company Group will retain the value of its
operations, it is necessary that the Employee abide by the restrictions set
forth in this Agreement. Employee further agrees that the promises made in this
Agreement are reasonable and necessary for protection of the Company Group’s
legitimate business interests including, but not limited to: the Confidential
Information; client good will associated with the specific marketing and trade
area in which the Company Group conducts its business; the Company Group’s
substantial relationships with prospective and existing clients, suppliers,
vendors, and referral sources; and a productive and competent and undisrupted
workforce. Employee agrees that the restrictive covenants in this Agreement will
not prevent Employee from earning a livelihood in Employee’s chosen business,
they do not impose an undue hardship on Employee, and that they will not injure
the public. (f) Tolling of Restrictive Period. The time period during which
Employee is to refrain from the activities described in Section 7 of this
Agreement will be extended by any length of time during which Employee is in
breach of Section 7 of this Agreement. The Employee acknowledges that the
purposes and intended effects of the restrictive covenants would be frustrated
by measuring the period of the restriction from the date of termination of
Employee’s employment where the Employee failed to honor the restrictive
covenant until required to do so by court order. 8. Non-Disparagement. (a)
Employee agrees that at all times during and after the Employment Term, Employee
will not engage in any conduct that is injurious to the reputation or interests
of the Company Group, including, but not limited to, making disparaging comments
(or inducing or encouraging others to make disparaging comments) about the
Company Group, any of the shareholders, members, directors, officers, employees
or agents of the Company Group, or the Company Group’s operations, financial
condition, prospects, products or services. However, nothing in this Agreement
shall prohibit Employee from: exercising protected rights under Section 7 of the
National Labor Relations Act; filing a charge with, participating in any
investigation or proceeding conducted by, or cooperating with any Government
Agencies; testifying truthfully in any forum or before any Government Agencies;
reporting possible violations of any law, rule or regulation to any Government
Agencies; or making other disclosures that are protected under whistleblower
provisions of any law, rule or regulation. (b) The Company agrees that at all
times during and after the Employment Term, the Company will cause all
representatives of the Company Group not to engage in any conduct that is
injurious to the reputation or interests of Employee, including, but not limited
to, making disparaging comments (or inducing or encouraging others to make
disparaging comments) about Employee. (c) The restrictions in this Section 8
shall not apply to truthful statements made under oath in compliance with valid
legal process, including but not limited to subpoenas, civil investigative
demands, or similar process from a federal or state agency, but neither the
Company nor Employee shall invite or initiate any such inquiry or process. 9.
Intellectual Property. (a) Company Work Product Owned By the Company. Employee
agrees that the Company or the applicable member of the Company Group (each
individually the “Assigned Party”) is and will be the sole and exclusive owner
of all ideas, inventions, discoveries, improvements, 12



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive013.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE
designs, plans, methods, works of authorship, deliverables, writings, brochures,
manuals, know-how, method of conducting its business, policies, procedures,
products, processes, software, or any enhancements, or documentation of or to
the same and any other work product in any form or media that Employee makes,
works on, conceives, or reduces to practice, individually or jointly with
others, in the course of Employee’s employment for the Assigned Party with the
use of the Assigned Party’s time, materials or facilities, and is in any way
related or pertaining to or connected with the present or anticipated business,
products or services of the Assigned Party whether produced during normal
business hours or on personal time (collectively, “Company Work Products”). For
avoidance of doubt, Company Work Products shall not include any work products
produced in the course of Employee performing Permitted Outside Activities,
provided that such work products were not produced using resources of the
Company Group. (b) Intellectual Property. “Intellectual Property” means any and
all (i) copyrights and other rights associated with works of authorship, (ii)
trade secrets and other confidential information, (iii) patents, patent
disclosures and all rights in inventions (whether patentable or not), (iv)
trademarks, trade names, Internet domain names, and registrations and
applications for the registration thereof together with all of the goodwill
associated therewith, (v) all other intellectual and industrial property rights
of every kind and nature throughout the world and however designated, whether
arising by operation of law, contract, license, or otherwise, and (vi) all
registrations, applications, renewals, extensions, continuations, divisions, or
reissues thereof now or hereafter in effect. (c) Assignment. Employee
acknowledges Employee’s work and services provided for the Assigned Party and
all results and proceeds thereof, including, the Company Work Products, are
works that may be done under Company Group’s direction and control and have been
specially ordered or commissioned by the Company Group. To the extent the
Company Work Products are copyrightable subject matter, they shall constitute
“works made for hire” for the Company Group within the meaning of the Copyright
Act of 1976, as amended, and shall be the exclusive property of the Assigned
Party. Should any Company Work Product be held by a court of competent
jurisdiction to not be a “work made for hire,” and for any other rights,
Employee hereby assigns and transfers to Assigned Party, to the fullest extent
permitted by applicable law, all right, title, and interest in and to the
Company Work Products, including but not limited to all Intellectual Property
pertaining thereto, and in and to all works based upon, derived from, or
incorporating such Company Work Products, and in and to all income, royalties,
damages, claims and payments now or hereafter due or payable with respect
thereto, and in and to all causes of action, either in law or in equity for
past, present, or future infringement. Employee hereby waives and further agrees
not to assert Employee’s rights known in various jurisdictions as moral rights
and grants the Company Group the right to make changes, as the Company Group
deems necessary, in the Company Work Products. (d) License of Intellectual
Property Not Assigned. Notwithstanding the above, should Employee be deemed to
own or have any Intellectual Property that is used, embodied, or reflected in
the Company Work Products, Employee hereby grants to the Company Group, its
successors and assigns, the non-exclusive, irrevocable, perpetual, worldwide,
fully paid and royalty- free license, with rights to sublicense through multiple
levels of sublicenses, to use, reproduce, publish, create derivative works of,
market, advertise, distribute, sell, publicly perform and publicly display and
otherwise exploit by all means now known or later developed the Company Work
Products and Intellectual Property. (e) Maintenance; Disclosure; Execution;
Attorney-In-Fact. Employee will, at the request and cost of the Assigned Party,
sign, execute, make and do all such deeds, documents, acts 13



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive014.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE and
things as the Assigned Party and their duly authorized agents may reasonably
require to apply for, obtain and vest in the name of the Assigned Party alone
(unless the Assigned Party otherwise directs) letters patent, copyrights or
other analogous protection in any country throughout the world and when so
obtained or vested to renew and restore the same solely and exclusively in
Company Work Products. In the event the Assigned Party is unable, after
reasonable effort, to secure Employee’s signature on any letters patent,
copyright or other analogous protection relating to a Company Work Product,
whether because of Employee’s physical or mental incapacity or for any other
reason whatsoever, Employee hereby irrevocably designates and appoints the
Assigned Party and their duly authorized officers and agents as Employee’s agent
and attorney-in-fact (which designation and appointment shall be (i) deemed
coupled with an interest and (ii) irrevocable, and shall survive Employee’s
death or incapacity), to act for and in Employee’s behalf and stead to execute
and file solely and exclusively with respect to Company Work Products any such
application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright or other
analogous protection thereon with the same legal force and effect as if executed
by Employee. (f) Employee’s Representations Regarding Work Products. Employee
represents and warrants that all Work Products that Employee makes, works on,
conceives, or reduces to practice, individually or jointly with others, in the
course of performing Employee’s duties for Assigned Party under this Agreement
are (i) original or an improvement of the Assigned Party’s prior Work Products
and (ii) do not include, copy, use, or infringe any Intellectual Property rights
of a third party. 10. Cooperation. Employee agrees that at all times during and
after the Employment Term (including following the termination of the Employee’s
employment for any reason), Employee will cooperate with all reasonable requests
by the Company Group, at the cost and expense of the Company Group, subject to
Employee’s availability following the Employment Term, for assistance in
connection with any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, involving the Company Group, including by
providing truthful testimony in person in any such action, suit, or proceeding,
and by providing information and meeting and consulting with the Board or their
representatives or counsel, or representatives of or counsel to the Company
Group, as reasonably requested; provided, however, that the foregoing shall not
apply to any action, suit, or proceeding involving disputes between Employee and
the Company Group arising under this Agreement or any other agreement. 11.
Indemnification. During and after the Employment Term, the Employee shall be
entitled to all rights to indemnification available under the by-laws,
certificate of incorporation, limited liability company agreement, certificate
of formation and any manager, director and officer insurance policies of
Greenlane and the Company, any indemnification agreement entered into between
Greenlane and Employee, or to which Employee may otherwise be entitled through
Greenlane, the Company, and/or any of their respective subsidiaries and
affiliates, in accordance with their respective terms. Employee hereby agrees to
indemnify, save and hold harmless the Company Group, including each of their
respective past, present and future employees, consultants, agents,
shareholders, members, officers, managers, and directors, but excluding Employee
(collectively the “Company Indemnitees”), from and against any and all claims,
causes of action, demands, charges, judgments, losses, damages or costs
(including reasonable attorneys’ fees) and other obligations and liabilities
whatsoever (collectively, “Losses”) which may arise, directly or indirectly, as
a result of, or in connection with Employee’s commission of any act or omission
involving gross negligence, willful misconduct, moral turpitude,
misappropriation, embezzlement, dishonesty, or fraud. By way 14



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive015.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE of
inclusion and not limitation, “Losses” hereunder shall be deemed to include any
claims, fines, penalties, actions, proceedings or orders of state or federal
agencies or contingent liabilities. Employee further agrees to assist any
Company Indemnitee with its defense of any future third party claims against any
Company Indemnitee for which Employee’s assistance is necessary or advisable in
the reasonable discretion of such Company Indemnitee’s counsel, without cost to
any Company Indemnitee provided, however, that in no event shall Employee be
responsible for any portion of any Company Indemnitee’s legal fees, except as
otherwise provided in this Section 11. 12. Severability; Independent Covenants.
If any term or provision of this Agreement shall be determined by a court of
competent jurisdiction to be illegal, invalid or unenforceable for any reason,
the remaining provisions of this Agreement shall remain enforceable and the
invalid, illegal or unenforceable provisions shall be modified so as to be valid
and enforceable and shall be enforced as modified. If, moreover, any part of
this Agreement is for any reason held too excessively broad as to time,
duration, geographic scope, activity, or subject, it is the intent of the
Parties that this Agreement shall be judicially modified by limiting or reducing
it so as to be enforceable to the extent compatible with the applicable law. The
existence of any claim or cause of action of Employee against the Company Group
(or against any member, shareholder, director, officer or employee thereof),
whether arising out of the Agreement or otherwise, shall not constitute a
defense to: (i) the enforcement by the Company Group of any of the restrictive
covenants set forth in this Agreement; or (ii) the Company Group’s entitlement
to any remedies hereunder. Employee’s obligations under this Agreement are
independent of any of the Company Group’s obligations to the Employee. 13.
Remedies for Breach. Employee acknowledges and agrees that it may be difficult
to measure the damages to the Company Group from any breach or threatened breach
by Employee of this Agreement, including but not limited to Sections 6, 7, 8,
and 9 hereof; that injury to the Company Group from any such breach may be
irreparable; and that money damages would therefore be an inadequate remedy for
any such breach. Accordingly, Employee agrees that if Employee breaches or
threatens to breach any of the promises contained in this Agreement, the Company
Group shall, in addition to all other remedies it may have (including monetary
remedies), be entitled to seek an injunction and/or equitable relief, on a
temporary or permanent basis, to restrain any such breach or threatened breach
without showing or proving any actual damage to the Company Group. Nothing
herein shall be construed as a waiver of any right the Company Group may have or
hereafter acquire to pursue any other remedies available to it for such breach
or threatened breach, including recovery of damages from Employee.
Notwithstanding any provision of this Agreement to the contrary, Employee shall
not be entitled to any post-termination payments pursuant hereto during any
period in which Employee is materially violating any of Employee’s obligations
under Sections 6, 7, 8, and 9 hereof. 14. Assignment; Third-Party Beneficiaries.
The rights of the Company under this Agreement may, without the consent of
Employee, be assigned by the Company to (a) any person, firm, corporation, or
other business entity which at any time, whether by purchase, merger, or
otherwise, directly or indirectly, acquires all or substantially all of the
Company’s stock or assets, or (b) any affiliate or future affiliate of the
Company, and such assignment by Company pursuant to this Section 14 shall
automatically, and without any further action required by the Parties, relieve
the assignor Company (and discharge and release the assignor Company) from all
obligations and liabilities under or related to this Agreement (all such
obligations and/or automatically liabilities assumed by the assignee Company).
This Agreement shall be binding upon and inure to the benefit of any successor
or assigns of Company. Employee may not assign this Agreement without the
written consent of the Company. Employee agrees that each member of the Company
Group is an 15



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive016.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE express
third party beneficiary of this Agreement, and this Agreement, including the
restrictive covenants and other obligations set forth in Sections 6, 7, 8, 9,
10, and 11 hereof, are for each such member’s benefit. Employee expressly agrees
and consents to the enforcement of this Agreement, including but not limited to
the restrictive covenants and other obligations in Sections 6, 7, 8, 9, 10, and
11 hereof, by any member of the Company Group as well as by the Company Group’s
future affiliates, successors and/or assigns. 15. Attorneys’ Fees and Costs. In
any action brought to enforce or otherwise interpret any provision of this
Agreement, the prevailing Party shall be entitled to recover reasonable
attorneys’ fees and costs from the non-prevailing Party to the action or
proceeding, including through settlement, judgment and/or appeal. 16. Governing
Law; Arbitration. (a) Governing Law. This Agreement shall be governed by the
laws of the State of Florida, without regard to its choice of law principles,
except where the application of federal law applies. (b) Arbitration. The
Parties agree that any dispute, controversy, or claim arising out of or related
to this Agreement, to the maximum extent allowed by applicable law, shall be
submitted to final and binding arbitration administered by JAMS, Inc. (“JAMS”)
in accordance with the Federal Arbitration Act and the JAMS Employment
Arbitration Rules and Procedures (the “Rules”) then in effect, and conducted in
Boca Raton, Florida by a single neutral arbitrator selected in accordance with
the Rules. The Rules can be found at wwww.jamsadr.com/rules-employment-
arbitration/. In arbitration, the Parties have the right to be represented by
legal counsel; the arbitrator shall permit adequate discovery sufficient to
allow the Parties to vindicate their claims and may not limit the Parties’
rights to reasonable discovery; the Parties shall have the right to subpoena
witnesses to compel their attendance at hearings and to cross-examine witnesses;
and the arbitrator's decision shall be in writing and shall contain essential
findings of fact and conclusions of law on which the award is based. The
arbitrator shall have the power to resolve all disputes and award any type of
legal or equitable relief, to the extent such relief is available under
applicable law. Further, in any such arbitration proceeding, the prevailing
party shall be entitled to an award of that party’s costs and attorney’s fees,
unless otherwise prohibited by applicable law. Any award by the arbitrator may
be entered as a judgment in any court having jurisdiction in an action to
confirm or enforce the arbitration award. Except as necessary to confirm or
enforce an award, the Parties agree to keep all arbitration proceedings
completely confidential. Notwithstanding the foregoing, either Party may seek
preliminary injunctive and/or other equitable relief from a court of competent
jurisdiction in support of claims to be prosecuted in arbitration. In the event
a dispute, controversy, or claim arising out of or related to this Agreement is
found to fall outside of the arbitration provision in this Section 16(b) the
Parties agree to submit to the exclusive jurisdiction and venue of the state and
federal courts in Palm Beach County, Florida for the resolution of such dispute,
controversy, or claim. 17. Mutual Waiver of Jury Trial in Court Proceedings.
EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND A
TRIAL BY JURY FOR ANY CAUSE OF ACTION, CLAIM, RIGHT, ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIP OF THE PARTIES. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND
A TRIAL BY JURY ARISING FROM ANY SOURCE, INCLUDING BUT NOT LIMITED TO THE
CONSTITUTION OF THE UNITED STATES, THE CONSTITUTION OF ANY STATE, COMMON LAW OR
ANY APPLICABLE STATUTE OR REGULATION. 16



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive017.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE EACH
PARTY HEREBY ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING THE RIGHT
TO DEMAND TRIAL BY JURY. 18. Waiver. No waiver of any breach or other rights
under this Agreement shall be deemed a waiver unless the acknowledgment of the
waiver is in writing executed by the Party committing the waiver. No waiver
shall be deemed to be a waiver of any subsequent breach or rights. All rights
are cumulative under this Agreement. The failure or delay of a Party at any time
or times to require performance of, or to exercise any of its powers, rights or
remedies with respect to any term or provision of this Agreement or any other
aspect of the other Party’s conduct (except as otherwise expressly provided
herein) shall affect such Party’s right at a later time to enforce any such term
or provision. 19. Survival. The post-termination obligations and
post-termination rights of the Parties under Sections 5 through 19 of this
Agreement shall survive the termination of this Agreement and the termination of
the Employment Term regardless of the reason for termination; shall continue in
full force and effect in accordance with their terms; and shall continue to be
binding on the Parties. 20. Independent Advice. Employee acknowledges that the
Company has provided Employee with a reasonable opportunity to obtain
independent legal advice with respect to this Agreement, and that either: (a)
Employee has had such independent legal advice prior to executing this
Agreement; or (b) Employee has willingly chosen not to obtain such advice and to
execute this Agreement without having obtained such advice. 21. Entire
Agreement. This Agreement constitutes the entire understanding of the Parties
relating to the subject matter hereof and supersedes all prior agreements,
understandings, arrangements, promises and commitments, whether written or oral,
express or implied, relating to the subject matter hereof, and all such prior
agreements, understandings, arrangements, promises and commitments, including
but not limited to the Employment Agreement and Confidentiality Agreement, are
hereby canceled and terminated. 22. Amendment. This Agreement may not be
amended, supplemented or modified in whole or in part except by an instrument in
writing signed by the Party or Parties against whom enforcement of such
amendment, supplement, or modification is sought. 23. Notices. Any notice,
request or other document required or permitted to be given under this Agreement
shall be in writing, may be sent in any commercially reasonable manner that
provides proof of delivery (or refusal to accept delivery) to the address set
forth below and will be considered to have been given when received, when
delivery is refused or when the sender can otherwise demonstrate delivery or
refusal to accept delivery. A Party may change such Party’s address by giving
notice of the change to the other Party in accordance with this Section. If to
the Employee: at the Employee’s most recent address on the records of the
Company. If to the Company, to: Warehouse Goods LLC Attention: Douglas Fischer,
General Counsel 1095 Broken Sound Parkway NW, Suite 300, Boca Raton, FL 33487
dfischer@gnln.com 17



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive018.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE 24.
Code Section 409A Compliance. It is intended that the provisions of this
Agreement are either exempt from or comply with the terms and conditions of
Section 409A of the Code and to the extent that the requirements of Section 409A
of the Code are applicable thereto, all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company shall have no liability with regard to any failure to comply with
Section 409A of the Code. If under this Agreement, an amount is to be paid in
two or more installments, for purposes of Section 409A of the Code each
installment shall be treated as a separate payment. Notwithstanding anything
herein to the contrary or otherwise, except to the extent any expense,
reimbursement or in-kind benefit provided pursuant to this Agreement does not
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code and the regulations and other guidance thereunder: (a) the amount of
expenses eligible for reimbursement or in-kind benefits provided to Employee
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to Employee in any other calendar
year; (b) the reimbursements for expenses for which Employee is entitled to be
reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred; and (c)
the right to payment or reimbursement or in-kind benefits hereunder may not be
liquidated or exchanged for any other benefit. 25. Counterparts; Electronic
Transmission; Headings. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, including an electronic
copy or facsimile, but all of which taken together shall constitute one and the
same instrument. The headings used herein are for ease of reference only and
shall not define or limit the provisions hereof. [Remainder of this page
intentionally left blank; signatures follow.] 18



--------------------------------------------------------------------------------



 
[michaelcellucciexecutive019.jpg]
DocuSign Envelope ID:
906ABB40-0299-4411-A5E1-8FA4346C24EA41663047-906A-4491-A107-87FA648B32EE IN
WITNESS WHEREOF, the Parties have executed this Agreement as of the date first
above written. COMPANY WAREHOUSE GOODS LLC By: Name: Michael Cellucci Title:
President EMPLOYEE 9/28/202010/1/2020 MICHAEL CELLUCCI GREENLANE HOLDINGS, INC.
By: Name:Aaron LoCascio Title: CEO 19



--------------------------------------------------------------------------------



 